—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered January 26, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
*277The jury’s verdict was based on sufficient evidence. “The drug sale was established beyond a reasonable doubt by testimony that defendant sold a small unknown object that the buyer took hold of but discarded seconds later upon arrival of the arresting officer [ ], and which turned out to be a plastic bag containing cocaine. In this short time interval, the buyer could not have disposed of the object [he] purchased from defendant and bought drugs from someone else.” (People v Starks, 216 AD2d 120, affd 88 NY2d 818.) Contrary to defendant’s argument, the facts in the instant case are indistinguishable from those in Starks. Concur — Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.